Carley, Judge,
concurring specially.
I reluctantly concur in the majority’s affirmance of the ruling of the trial court. I join the majority in recognizing that this holding creates “a rather harsh limit on discovery in this case and others like it.” *34However, as does the majority, I must bow to the broad language of the Supreme Court’s majority opinion in Blanton v. Blanton, 259 Ga. 622, 623 (385 SE2d 672) (1989), holding that the legislature “intended to protect all those who give depositions. ...”
Decided February 26, 1991
Rehearing denied March 12, 1991
Arnall, Golden & Gregory, Jeffery M. Smith, J. Randolph Evans, for appellant.
Westmoreland, Patterson & Moseley, Thomas W. Herman, for appellee.
The procedural posture of the case at bar differs from that of Blanton, and in the majority opinion in Blanton, the Supreme Court stated that “[t]he parties concede that there is no Georgia case law which controls this appeal.” Accordingly, I believe that, factually, Blanton could be distinguished because there was existing Georgia case law which would apply to the facts in the present case, but not to those in Blanton. See Millholland v. Oglesby, 114 Ga. App. 745 (1) (152 SE2d 761) (1966) and Bicknell v. CBT Factors Corp., 171 Ga. App. 897 (321 SE2d 383) (1984). More importantly, in Reams v. Composite State Bd. of Med. Examiners, 233 Ga. 742, 743-744 (213 SE2d 640) (1975), the Supreme Court stated: “Ordinarily one who chooses a forum should be required to make himself available for examination in that forum. See Millholland v. Oglesby, [supra]. However, [Mill-holland\ involved a plaintiff residing in Ohio who filed a personal injury suit in Fulton County and thereafter failed to appear in response to a notice of deposition. That case is distinguished from this case by its facts.” (Emphasis supplied.)
However, the above quoted language from Blanton and the strong dissent of Justice Gregory, conceding that the Blanton majority opinion necessitated the overruling of Millholland and Bicknell, lead me to the reluctant conclusion that the Supreme Court intended that the Blanton holding apply to out-of-state plaintiffs as well as out-of-state defendants. This conclusion is mandated notwithstanding Reams’ apparent approval of Millholland because to the extent that Blanton and Reams are inconsistent, we are bound to follow Blanton. Hall v. Hopper, 234 Ga. 625 (216 SE2d 839) (1975). Because of the binding precedential effect of the Supreme Court’s ruling in Blanton, I must concur.